Citation Nr: 1221563	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, including as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a bilateral hip disability, including as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran had active service for 8 months prior to January 1971, to include during April 1970, and from January 1971 to January 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claims of service connection for bilateral ankle, bilateral hip, right knee and low back disabilities.  

In May 2008, the Board denied the Veteran's claims of service connection for a chronic low back disability, a bilateral ankle disorder, a bilateral hip disorder, and for a right knee disorder.  The Veteran timely appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In September 2009, the Veterans Court granted a Joint Motion for Remand (JMR), vacating that part of the Board's May 2008 decision which had denied service connection for low back and bilateral ankle and hip disabilities.  In February 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In February 2011, the Board denied the Veteran's claim of service connection for a low back disability and remanded the service connection claims for bilateral ankle and hip disabilities to the RO/AMC.  

Review of the Veteran's Virtual VA (VVA) file shows that, in a March 2012 rating decision, the RO granted service connection for a right ankle disability, assigning a zero percent rating from June 23, 2003 to May 2, 2010, and a 10 percent rating thereafter.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly an issue relating to a right ankle disability is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997). 

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his claimed left ankle and bilateral hip disabilities are related directly to a parachute accident in 1970 in service which also injured his knees.  He alternatively contends that his service-connected left knee disability caused or aggravated (permanently worsened) his left ankle and bilateral hip disabilities.  

The Board notes that, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Since the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the regulatory change on October 10, 2006, which is more favorable to the Veteran.

In the September 2009 JMR, the parties agreed that the Board erroneously relied on a January 2008 VA examination report which found that the Veteran had no treatment for his ankles during service when, in fact, June 1970 STRs show in-service treatment for his right ankle.  The JMR found that, given the inaccuracies contained in review of the Veteran's claims file, remand was necessary to evaluate the Veteran's claimed conditions.  

The Board then remanded this case in February 2010 and in February 2011 for re-examination and medical opinions on the etiology of the Veteran's bilateral ankle and hip disabilities.  In the February 2011 Board remand, the Board requested that the Veteran was to be scheduled for a VA examination to determine the nature and etiology of his claimed bilateral ankle and hip disabilities.  This examination occurred in March 2011.  In response to a positive nexus opinion by the March 2011 VA examiner for the right ankle disability, the RO granted service connection for a right ankle disability in a March 2012 rating decision.  

The Board finds that there are several inadequacies in the March 2011 VA examination report with respect to both the Veteran's claimed left ankle and bilateral hip disabilities.  The Veterans Court has held that inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See, for example, Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  First, the March 2011 VA examiner declined to diagnose any left ankle disability, despite citation to a May 2010 X-ray report which diagnosed mild degenerative changes of both ankles.  Indeed, relying on the same report, the May 2010 VA examiner confirmed a diagnosis of mild degenerative changes in both ankles.  Second, the March 2011 VA examiner did not opine as to whether the Veteran's bilateral hip disability was related directly to service.  Third, the March 2011 VA examiner did not provide an opinion as to whether the claimed left ankle and bilateral hips disabilities were aggravated (permanently worsened) by the service-connected left knee disability as the Board had requested in its February 2011 remand.  Fourth, the March 2011 VA examiner did not provide any rationale for his negative nexus opinions concerning the contended secondary relationship between the Veteran's left ankle and bilateral hip disabilities and his service-connected left knee disability.  See Nieves, 21 Vet. App. at 295 and Stefl, 21 Vet. App. at 120.  

A remand is required to ensure compliance with the Board's prior February 2011 remand directive concerning the need for an adequate and thorough VA examination and opinion as to the etiology of the Veteran's claimed left ankle and bilateral hip disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that, where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated); see also 38 U.S.C.A. § 5103A(d) (West 2002).  Thus, on remand, the Board finds that the March 2011 VA examination report should be returned to the VA examiner for an addendum in which he provides the opinions previously requested by the Board in its February 2011 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Houston, Texas, and ask the VA examiner who conducted the Veteran's March 22, 2011, VA joints examination to provide an addendum to this examination report.  The claims file and a copy of this remand should be provided to this examiner.  In an addendum to the March 22, 2011, VA joints examination report, this VA examiner is asked to provide a complete rationale for the negative nexus opinions concerning the contended causal relationship between the Veteran's active service and his left ankle and bilateral hip disabilities.  This VA examiner also is asked to provide a complete rationale for the negative nexus opinions concerning the contended causal relationship between the Veteran's left ankle and bilateral hip disabilities and his service-connected left knee disability.   

2.  If, and only if, the VA examiner who conducted the Veteran's March 22, 2011, VA joints examination is not available, then schedule the Veteran for a VA examination to determine the nature and etiology of his left ankle and bilateral hip disabilities, including as secondary to a service-connected left knee disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any left ankle and bilateral hip disabilities currently experienced by the Veteran, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left ankle disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral hip disability, if diagnosed, is related to active service or any incident of service.  The examiner further is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated (permanently worsened) his left ankle and/or bilateral hip disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that his left ankle and bilateral hip disabilities are related to active service.  The examiner also is advised that the Veteran also contends that his service-connected left knee disability caused or aggravated (permanently worsened) his left ankle and/or bilateral hip disabilities.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

